DLD-213                                                        NOT PRECEDENTIAL

                       UNITED STATES COURT OF APPEALS
                            FOR THE THIRD CIRCUIT
                                 ___________

                                      No. 12-1337
                                      ___________

                                  MARTY DUNBAR,
                                            Appellant

                                            v.

M. BARONE, Superintendent; E.J. WOJCIK; K.L. GRANLUND; M. OVERMEYER; T.
RISKUS; E. MONGELLUZZO; DUNCAN; C. CUSTER; HALL; REITZ; FLOCKERZI;
          K.P. REISINGER; C. KENNEDY; ROBERT DOE; JOHN DOE
                   ____________________________________

                    On Appeal from the United States District Court
                       for the Western District of Pennsylvania
                         (W.D. Pa. Civ. No. 1-09-cv-00245)
                    Magistrate Judge: Honorable Maureen P. Kelly
                     ____________________________________

         Submitted for Possible Dismissal Pursuant to 28 U.S.C. § 1915(e)(2) or
          Summary Action Pursuant to Third Circuit LAR 27.4 and I.O.P. 10.6
                                    June 28, 2012

             Before: AMBRO, JORDAN and VANASKIE, Circuit Judges

                              (Opinion filed: July 10, 2012)
                                       _________

                                       OPINION
                                       _________

PER CURIAM

      Marty Dunbar, an inmate of the State Correctional Institution at Forest in

Marienville, Pennsylvania (“SCI-Forest”) filed a pro se civil rights complaint pursuant to
42 U.S.C. § 1983 in October 2009. He alleged that various prison employees and

officials had violated his First, Fifth, Eighth, and Fourteenth Amendment rights. In

general, Dunbar complained that security staff at SCI-Forest harassed him in retaliation

for his legal work and efforts to expose the behavior of prison staff. He claimed that staff

searched his cell, interfered with his mail, and confiscated his legal documents. He also

alleged that some staff members harassed him on the basis of his race by putting

pillowcases on their heads to mimic Ku Klux Klan hoods, making gestures similar to the

Nazi salute, and posting an offensive picture on his cell door. Dunbar further claimed

that he was falsely charged with misconduct, which he later revealed was the sexual

assault of another inmate. He complained that the hearing examiner did not allow him to

call witnesses at his misconduct hearing, at which he was sentenced to 540 days in

disciplinary custody. He also contended that the Grievance Coordinator refused to

process some of his grievances. Dunbar was permitted to file an amended complaint,

which clarified that he was suing the Defendants in their official and personal capacities.

       The parties consented to proceed before a United States Magistrate Judge pursuant

to 28 U.S.C. § 636(c)(1). The Defendants moved for summary judgment,1 arguing that

Dunbar had failed to exhaust his administrative remedies for most claims and that all

claims lacked merit. Dunbar responded and filed a motion for a temporary restraining


       1
        Defendant Wojcik did not participate in the motion because Dunbar had
previously dismissed him from the suit. The Magistrate Judge later dismissed the “Doe”
Defendants because Dunbar did not identify or serve them.

                                             2
order as well as a request for a hearing on the motion. The Magistrate Judge granted the

Defendants’ motion for summary judgment and denied Dunbar’s motions as moot.

Dunbar now appeals from that order.

       We have jurisdiction over this appeal pursuant to 28 U.S.C. § 1291. If no

substantial question is presented, we may summarily affirm the Magistrate Judge’s order

on any ground supported by the record. See 3d Cir. L.A.R. 27.4; IOP 10.6; Tourscher v.

McCullough, 184 F.3d 236, 240 (3d Cir. 1999). We exercise plenary review over the

decision to grant summary judgment. See Wicker v. Consol. Rail Corp., 142 F.3d 690,

696 (3d Cir. 1998). Summary judgment is appropriate only if there “is no genuine

dispute as to any material fact and the movant is entitled to judgment as a matter of law.”

Fed. R. Civ. P. 56(a).

       We agree that the Defendants were entitled to summary judgment. Dunbar

complained that several Defendants threatened him by telling him to give up his legal

campaign, and by remarking that he was a marked man and that his days were numbered.

A grievance Dunbar filed regarding one incident also alleged that a Defendant threatened

to send him to another housing unit and write him up for an alleged infraction. However,

verbal threats or taunts, without more, are not sufficient to constitute a violation of the

Eighth Amendment. See e.g., McBride v. Deer, 240 F.3d 1287, 1291 n.3 (10th Cir.

2001); DeWalt v. Carter, 224 F.3d 607, 612 (7th Cir. 2000). Similarly, the display of

white pillowcase hoods, Nazi salutes, and the posting of an offensive picture, while

unprofessional and reprehensible, do not amount to a violation of constitutional rights,
                                              3
even if those things occurred. See, e.g., Wright v. Santoro, 714 F. Supp. 665, 667

(S.D.N.Y. 1989) (holding that racial remarks, without more, are insufficient to allege a

constitutional violation).

       Dunbar also claimed that the Defendants harassed him in retaliation for

corresponding with civil rights organizations. Assuming that he was engaged in

constitutionally protected activity, we note that Dunbar also had to show that the

Defendants’ actions were sufficiently adverse to deter a person of ordinary firmness from

engaging in the protected activity in order to prevail on the retaliation claim. Rauser v.

Horn, 241 F.3d 330, 333 (3d Cir. 2001). In the prison context, we have held that the

following actions were sufficient to establish adversity: several months in disciplinary

confinement; denial of parole, financial penalties, and transfer to an institution whose

distance made regular family visits impossible; and placement in administrative

segregation that severely limited access to the commissary, library, recreation, and

rehabilitative programs. Mitchell v. Horn, 318 F.3d 523, 530 (3d Cir. 2003); Rauser,

241 F.3d at 333; Allah v. Seiverling, 229 F.3d 220, 225-26 (3d Cir. 2000). In

comparison, the verbal threats and few gestures of racial harassment Dunbar allegedly

encountered are not sufficiently adverse to support a retaliation claim under the

circumstances of this case.

       The Defendants are also entitled to summary judgment on Dunbar’s allegation that

a false misconduct charge was brought against him in retaliation for his legal activities.


                                             4
Assuming that Dunbar established a prima facie case for retaliation,2 we note that the

Defendants may still prevail by proving that they would have made the same decision

“for reasons reasonably related to a legitimate penological interest.” Rauser, 241 F.3d at

334. In this case, the Defendants provided adequate evidence that they would have

charged Dunbar with misconduct even if he had not been involved in legal activities. He

was charged with a number of offenses, including the assault and rape of another inmate.

The misconduct report indicated that other inmates in the unit called a hotline and that the

victim came forward when the investigation commenced. The hearing report indicates

that the hearing officer interviewed the victim, who gave a statement under oath

describing the assault, rape, and other offenses. The examiner determined the victim to

be more credible than Dunbar, who simply testified that nothing happened and that the

victim was setting him up. The record shows that the decision, and 540 day sentence,

were sustained on all levels of administrative appeal. Dunbar’s unsupported assertion

that the charges were fabricated in retaliation for his legal activities is insufficient to

create a genuine issue for trial. See Quiroga v. Hasbro, Inc., 934 F.2d 497, 500 (3d Cir.

1991) (noting that a party resisting summary judgment may not rest on mere allegations,

general denials, or vague statements). Rather, the evidence of record concerning

Dunbar’s guilt of serious offenses tends to show that the Defendants’ action was


        2
         To make a prima facie case for retaliation, a prisoner must show that his conduct
was constitutionally protected, he suffered adverse action at the hands of prison officials,
and his protected conduct was a substantial motivating factor in the decision to
discipline him. Rauser, 241 F.3d at 333.
                                            5
reasonably related to a legitimate penological interest and that Dunbar would have been

charged with misconduct notwithstanding his legal activities. See Carter v. McGrady,

292 F.3d 152, 159 (3d Cir. 2002) (affirming summary judgment in favor of defendants on

retaliation claim where “the quantum of evidence” of the prisoner’s misconduct showed

that he would face disciplinary action notwithstanding his protected activity); Henderson

v. Baird, 29 F.3d 464, 469 (8th Cir. 1994) (stating that a finding of “some evidence” in

support of a disciplinary determination “checkmates” a retaliation claim).

       Dunbar made two allegations that can be construed as denial of access to the

courts claims under the First Amendment: that the Defendants interfered with his mail

and confiscated his legal documents, and that one of the Defendants refused to process

his grievances. An inmate who alleges a violation of the right of access to the courts

must show actual injury. Lewis v. Casey, 518 U.S. 343, 349-50 (1996). This can be

done by showing that the Defendants’ actions resulted in the loss or rejection of a claim.

Id. at 351. Dunbar did not plead or present any evidence that he had any lawsuits

pending during the period in which he complained that the actions occurred. And to the

extent that some of his filings can be interpreted as alleging that the interference with his

mail affected the instant lawsuit, Dunbar did not specifically identify any claims that

were lost or rejected due to the alleged interference. Furthermore, Dunbar has now

received judicial review of the claims that he alleges he was prevented from pursuing via

the grievance process. Accordingly, he has not established actual injury.

       Dunbar’s remaining claim is that his procedural due process rights were violated
                                              6
when the hearing officer did not permit him to call witnesses at the misconduct hearing.

He alleges that he was never given the form used to request witnesses and thus was

denied his right to call witnesses. A prisoner facing the loss of a legally cognizable

liberty interest following disciplinary proceedings has a due process right to certain

procedural protections, including the opportunity to call witnesses and present

documentary evidence. Wolff v. McDonnell, 418 U.S. 539, 566-67 (1974). But this due

process right is not triggered unless the prison “imposes atypical and significant hardship

on the inmate in relation to the ordinary incidents of prison life.” Sandin v. Conner, 515

U.S. 472, 484 (1995). Dunbar was placed in disciplinary custody for 540 days (about

eighteen months) as a result of his misconduct. He did not present any evidence that the

conditions he faced in disciplinary custody amounted to an “atypical and significant

hardship” under Sandin, and we have held that this type of confinement does not

constitute an “atypical and significant hardship.” See Griffin v. Vaughn, 112 F.3d 703,

705-07 (3d Cir. 1997) (ruling that fifteen months in segregation was not an atypical and

significant hardship); Smith v. Mensinger, 293 F.3d 641, 654 (3d Cir. 2002) (holding that

seven months in disciplinary confinement did not implicate a protected liberty interest).

Because Dunbar failed to establish a protected liberty interest, his due process claim

necessarily fails.3


       3
        Dunbar also made a general allegation that the Defendants violated the Fifth
Amendment. As the Magistrate Judge explained, the only provision of the Fifth
Amendment potentially implicated by the complaint is the due process clause. As that
provision concerns only federal action, and Dunbar’s lawsuit concerned only action by
                                            7
      For these reasons, the Magistrate Judge properly granted Defendants’ motion for

summary judgment and denied Dunbar’s then-pending motions as moot. There being no

substantial question presented by this appeal, we will summarily affirm the Magistrate

Judge’s order. See 3d Cir. L.A.R. 27.4; I.O.P. 10.6.




state defendants, the Fifth Amendment is not applicable.

                                            8